Citation Nr: 0323268	
Decision Date: 09/10/03    Archive Date: 09/23/03

DOCKET NO.  94-46 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to an increased disability rating for 
residual scarring of the head, right shoulder, right arm, 
right wrist, right hand, right side of trunk, and left toes 
from shell fragment wounds, currently rated as 10 percent 
disabling.

3.  Entitlement to an increased disability rating for the 
residuals of a shell fragment wound to the right thigh with 
herniation of the vastus muscle, currently rated as 10 
percent disabling.

4.  Entitlement to an increased disability rating for the 
residuals of a shell fragment wound with perforation of the 
bladder, currently rated as noncompensably disabling.

5.  Entitlement to an increased disability rating for the 
residuals of a shell fragment wound with perforation of the 
small intestine, currently rated as noncompensably disabling.

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Reichelderfer, Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
February 1969.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In the informal hearing presentation by the veteran's 
representative at the Board, the representative seems to 
assert that prior rating decisions may contain clear and 
unmistakable error.  Additionally, the representative seems 
to argue that an increased rating for the right lower 
extremity plexopathy is warranted, however, this issue is not 
in appellate status.  These matters are referred to the RO 
for any appropriate action.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been developed.

2.  The veteran is a combat veteran.

3.  The veteran has never been diagnosed with PTSD.

4.  Disfigurement from the scars on the head is no more than 
slight.  

5.  The scars on the head are tender.  

6.  The residual scars from the fragment wound (other than 
the scars of the head) are not tender and painful.

7.  Evidence in the record does not show that the veteran's 
scars are poorly nourished with repeated ulceration or 
unstable, or that there is any limitation of function or 
motion of parts due to the scars. 

8.  The veteran's scars are not deep.

9.  The total area of coverage of all of the superficial 
scars is significantly less than 929 square centimeters.  

10.  There was loss of right thigh muscle tonus and weakness.  

11.  The evidence does not show that there is right thigh 
loss of deep fascia, muscle substance, normal firm 
resistance, significant loss of strength, or ragged, 
depressed, and adherent scars.  

12.  There are no residuals of the shell fragment wound to 
the bladder. 

13.  The gastrointestinal symptoms due to the shrapnel wound 
with perforation of the small intestine are at most mild. 

14.  The wounds due to the shrapnel wound with perforation of 
the small intestine are healed with no resulting ventral 
hernia.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in service.  38 U.S.C.A. §§ 1110, 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 
C.F.R. § 3.304(f) (1998); 38 C.F.R. §§ 3.102, 3.159, 3.304, 
3.326 (2002).  

2.  The criteria for an increased disability rating for 
residual scarring from a shell fragment wound are not met.  
38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.7, 4.14 
38 C.F.R. §§ 3.102, 3.159, 3.326, 4.7, 4.14, 4.118, 
Diagnostic Codes 7800, 7803, 7804, 7805 (2002); 67 Fed.Reg. 
49,590 (2002) (to be codified at 38 C.F.R. §4.118, Diagnostic 
Codes 7800, 7801, 7802, 7803, 7804, 7805).

3.  The criteria for increased disability rating for the 
residuals of a shell fragment wound to the right thigh with 
herniation of the vastus muscle are not met.  38 U.S.C.A. 
§§ 1155, 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); 38 C.F.R. §§ 4.56, 4.73, Diagnostic Code 5314 (1996); 
38 C.F.R. §§ 3.102, 3.159, 3.326, 4.7, 4.14, 4.56, 4.73, 
Diagnostic Code 5314 (2002).

4.  The criteria for an increased disability rating for the 
residuals of a shell fragment wound with perforation of the 
bladder are not met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.326, 4.7, 4.31, 4.115a, 4.115b, Diagnostic Code 7517 
(2002).

5.  The criteria for an increased disability rating for the 
residuals of a shell fragment wound with perforation of the 
small intestine are not met.  38 U.S.C.A. §§ 1155, 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.326, 4.7, 4.14, 4.20, 4.114, Diagnostic 
Codes 7301, 7339 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection

The veteran contends, in essence, that he has PTSD due to his 
combat experiences in service.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated in the line 
of duty in service.  38 U.S.C.A. § 1110 (West 2002).  

At the time the appellant initiated this claim, entitlement 
to service connection for PTSD required medical evidence 
establishing a clear diagnosis of the condition with credible 
supporting evidence that the claimed inservice stressor 
actually occurred and a link, established by medical 
evidence, between the current symptomatology and the claimed 
inservice stressor.  38 C.F.R. § 3.304(f) (1998). 

During the pendency of this claim and appeal, 38 C.F.R. 
§ 3.304(f) was amended on two occasions.  64 Fed. Reg. 32,807 
(1999), 67 Fed. Reg. 10,330 (2002).  The most recent 
amendment addresses sexual assault and is not applicable to 
adjudicating this claim.  The regulation provides that for 
service connection for PTSD to be granted, there must be: (1) 
medical evidence diagnosing the condition; (2) credible 
supporting evidence that the claimed inservice stressor 
actually occurred; and (3) a link, established by medical 
evidence, between the current symptoms and the claimed 
inservice stressor.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2002); see also Cohen v. Brown, 10 Vet.App. 128 (1997).  

The veteran's service records are not contained in the claims 
file.  However, his discharge document indicates he received 
the Purple Heart Medal and his service medical records 
document a significant shell fragment wound.  Accordingly, 
the veteran's combat award and his service medical records 
document that he engaged in combat with the enemy.  As such, 
his lay testimony alone may establish the occurrence of the 
claimed inservice stressor(s).   

A claim for service connection for PTSD also requires that 
the condition be diagnosed.  A March 1994 VA PTSD examination 
shows that a diagnosis of PTSD was questionable and that a 
diagnosis of schizoid personality would be a more appropriate 
diagnosis.  After psychological testing, an Axis I diagnosis 
of alcohol dependence disorder was established.  A July 1998 
VA PTSD examination report shows that there was no Axis I 
diagnosis.  The examiner commented that the veteran had PTSD 
related symptoms that did not meet the criteria for a 
diagnosis of PTSD.  The veteran received a VA psychological 
assessment in June 2000.  The veteran denied PTSD symptoms 
and there was no Axis I diagnosis.  This medical evidence 
shows that a diagnosis of PTSD has never been established.  
While the veteran may believe he has PTSD, he is not a 
medical professional and as such his opinion as to his 
diagnosis does not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Therefore, 
the veteran has not been diagnosed with PTSD. 

The veteran engaged in combat.  He has undergone VA 
examination specifically for the presence of PTSD; however, 
the examiners have concluded that he does not meet the 
diagnostic criteria for PTSD.  Such a diagnosis is a 
prerequisite for establishing service connection for PTSD.  
In the absence of such a diagnosis, the preponderance of the 
evidence is against the claim for service connection for 
PTSD.  38 U.S.C.A. §§ 1110, 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); 38 C.F.R. § 3.304(f) (1998); 
38 C.F.R. §§ 3.102, 3.159, 3.304, 3.326 (2002).  



Increased ratings

The severity of a disability is ascertained by application of 
the criteria set forth in the VA Schedule for Rating 
Disabilities, contained in 38 C.F.R. Part 4 (2002) (Rating 
Schedule).  The disability ratings are based upon the average 
impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 2002).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).

The use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same 
disability under differing diagnoses is to be avoided.  
38 C.F.R. § 4.14 (2002).

Where a disability is not listed in the Schedule, it will be 
rated under criteria where the functions affected, the 
anatomical localization, and symptomatology are analogous.  
38 C.F.R. § 4.20 (2002).

In every instance where the Schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2002).

Scars

The veteran contends, in essence, that the residual scars 
from the shell fragment wound are more disabling than the 
disability rating currently assigned.

A rating decision in April 1970 granted service connection 
for scars, residuals of fragment wounds of the head, right 
shoulder, right arm, right wrist, right hand, right side of 
trunk, and left toes with deformity with a 10 percent 
disability rating assigned, effective from October 1969.  The 
10 percent rating has remained in effect since that time and 
is now protected.  See 38 U.S.C.A. § 110 (West 2002); 
38 C.F.R. § 3.951(b) (2002).

On August 30, 2002, new rating criteria for skin disabilities 
became effective.  67 Fed. Reg. 49,590 (2002) (to be codified 
at 38 C.F.R. Part 4).   

Disfiguring scars of the head, face and neck are rated under 
Diagnostic Code 7800.  Under the former criteria, a scar 
resulting in slight disfigurement warrants a noncompensable 
rating.  A moderately disfiguring scar warrants a 10 percent 
rating.  A 30 percent disability rating is warranted for 
severe disfigurement, especially if producing a marked and 
unsightly deformity of eyelids, lips, or auricles.  A 50 
percent rating is warranted for complete or exceptionally 
repugnant deformity of one side of the face or marked or 
repugnant bilateral disfigurement.  If in addition to tissue 
loss and cicatrization there is marked discoloration, color 
contrast, or the like, the 50 percent rating under Code 7800 
may be increased to 80 percent, the 30 percent to 50 percent, 
and the 10 percent to 30 percent.  38 C.F.R. § 4.118, 
Diagnostic Code 7800 (2002).

The revised rating criteria of Diagnostic Code 7800 provide 
that disfiguring scars of the head, face, or neck with 
visible or palpable tissue loss and either gross distortion 
or asymmetry of three or more features or paired sets of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with six or more 
characteristics of disfigurement warrant an 80 percent 
rating.  With visible or palpable tissue loss and either 
gross distortion or asymmetry of two features or paired sets 
of features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with four or five 
characteristics of disfigurement a 50 percent rating is 
warranted.  With visible or palpable tissue loss and either 
gross distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with two or three 
characteristics of disfigurement a 30 percent rating is 
warranted.  With one characteristic of disfigurement a 10 
percent rating is warranted.  The characteristics of 
disfigurement are scar 5 or more inches (13 or more cm.) in 
length, scar at least one-quarter inch (0.6 cm.) wide at 
widest part, surface contour of scar elevated or depressed on 
palpation, scar adherent to underlying tissue, skin hypo-or 
hyper-pigmented in an area exceeding six square inches (39 
sq. cm.), skin texture abnormal (irregular, atrophic, shiny, 
scaly, etc.) in an area exceeding six square inches (39 sq. 
cm.), underlying soft tissue missing in an area exceeding six 
square inches (39 sq. cm.), skin indurated and inflexible in 
an area exceeding six square inches (39 sq. cm.).  67 Fed. 
Reg. 49,590 (2002) (to be codified at 38 C.F.R. § 4.118, 
Diagnostic Code 7800).

Under the former rating criteria, Diagnostic Code 7803 
provided a 10 percent rating for a superficial scar that is 
poorly nourished with repeated ulceration.  Diagnostic Code 
7804 provided a 10 percent disability rating for a 
superficial scar that is tender and painful on objective 
demonstration.  Diagnostic Code 7805 provided that other 
scars would be rated based on limitation of function of the 
part affected.  38 C.F.R. § 4.118, Diagnostic Codes 7803, 
7804, 7805 (2002).  

Under the revised criteria of Diagnostic Code 7801 for scars, 
other than head, face, or neck, that are deep or that cause 
limited motion; an area or areas exceeding 144 square inches 
(929 sq. cm.) warrants a 40 percent rating, an area or areas 
exceeding 72 square inches (465 sq. cm.) warrants a 30 
percent rating, an area or areas exceeding 12 square inches 
(77 sq. cm.) warrants a 20 percent rating, and an area or 
areas exceeding 6 square inches (39 sq. cm.) warrants a 10 
percent rating.  Scars in widely separated areas, as on two 
or more extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined.  
A deep scar is one associated with underlying soft tissue 
damage.  67 Fed.Reg. 49,590 (2002) (to be codified at 
38 C.F.R. § 4.118, Diagnostic Code 7801).

Under the criteria of Diagnostic Code 7802 for scars on other 
than the head, face, or neck, that are superficial and that 
do not cause limited motion covering an area or areas of 144 
square inches (929 sq. cm.) or greater warrant a 10 percent 
rating.  Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined.  
A superficial scar is one not associated with underlying soft 
tissue damage.  67 Fed.Reg. 49,590 (2002) (to be codified at 
38 C.F.R. § 4.118, Diagnostic Code 7802).

Under the criteria of Diagnostic Code 7803 for scars that are 
superficial and unstable, a 10 percent rating is warranted.  
An unstable scar is one where, for any reason, there is 
frequent loss of covering of skin over the scar.  A 
superficial scar is one not associated with underlying soft 
tissue damage.  67 Fed.Reg. 49,590 (2002) (to be codified at 
38 C.F.R. 7803).

Under the criteria of Diagnostic Code 7804 for scars that are 
superficial and painful on examination a 10 percent rating is 
warranted.  A superficial scar is one not associated with 
underlying soft tissue damage.  A 10 percent evaluation will 
be assigned for a scar on the tip of a finger or toe even 
though amputation of the part would not warrant a compensable 
evaluation.  67 Fed.Reg. 49,590 (2002) (to be codified at 
38 C.F.R. § 4.118, Diagnostic Code 7804).

Under the criteria of Diagnostic Code 7805, other scars are 
rated based on the limitation of function of affected part.  
67 Fed.Reg. 49,590 (2002) (to be codified at 38 C.F.R. 
§ 4.118, Diagnostic Code 7805).

The veteran received a VA examination in March 2003.  There 
were three small, less then .3 millimeter scars on the apex 
of the head that were minimally tender to palpation.  The 
scars were not hypertrophic, not adherent to deep tissues, 
and did not really cause any disfigurement.  Accordingly, any 
disfigurement is no more than slight.  Under the criteria of 
Diagnostic Code 7800 in effect at the time the veteran 
initiated his claim, slightly disfiguring scars warrant a 
noncompensable disability rating.  38 C.F.R. § 4.118, 
Diagnostic Code 7800 (2002).

The July 1996 VA examination report shows there were several 
scars -- including scars on the abdomen, arm, and trunk -- 
that were not tender and not painful.  A June 1998 VA 
examination report shows that there was a scar over the left 
trapezius that was mildly tender.  However, this scar is not 
service connected.  Additionally, April 1997 and October 2001 
VA examinations show that a scar over the right thigh was 
tender.  However, this scar is included as part of the 
service connected right thigh muscle injury; it is not part 
of the disability related to the scars of the head, right 
shoulder, right arm, right wrist, right hand, right side of 
trunk, and left toes.  The March 2003 VA examination shows 
that the scars over the right shoulder, right arm, right 
wrist, midline abdomen, and left foot that were not tender to 
palpation.  The examination report also shows that the scars 
on the head were minimally tender to palpation.  Since the 
scarring on the head is tender, a 10 percent rating for the 
scars on the head is warranted under the criteria of 
Diagnostic Code 7803 for tender and painful scars.  Since the 
other service-connected scars are not tender and painful, a 
noncompensable rating is warranted.  The 10 percent rating 
for the scars on the head and the noncompensable rating for 
the other scars is a 10 percent combined rating.  38 C.F.R. 
§ 4.118, Diagnostic Code 7803 (2002).

The evidence in the record does not show that the veteran's 
scars are poorly nourished with repeated ulceration.  
Additionally, the medical evidence does not show that there 
is any limitation of function of parts due to the scars.  
Accordingly, a compensable disability rating under the 
criteria of Diagnostic Codes 7804 and 7805 is not warranted.  
38 C.F.R. § 4.118, Diagnostic Codes 7804, 7805 (2002).

When considered under the various diagnostic criteria in 
effect at the time the veteran initiated his claim, the 
veteran's scars of the head, right shoulder, right arm, right 
wrist, right hand, right side of trunk, and left toes are a 
combined 10 percent disability which is consistent with the 
disability rating currently assigned.  Accordingly, the 
preponderance of the evidence is against the claim for an 
increased disability rating for the veteran's shrapnel wound 
scars.  38 C.F.R. §§ 4.7, 4.14, 4.118, Diagnostic Codes 7800, 
7803, 7804, 7805 (2002).

Where the amended regulations expressly provide an effective 
date and do not allow for retroactive application, the 
veteran is not entitled to consideration of the amended 
regulations prior to the established effective date.  
38 U.S.C.A. § 5110(g) (West 2002) (where compensation is 
awarded pursuant to any Act or administrative issue, the 
effective date of such award or increase shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the effective date of the Act or administrative issue).  
Therefore, the Board must consider the new criteria from the 
August 30, 2002, effective date.   

As noted above, the March 2003 VA examination revealed three 
scars less then .3 millimeter on the apex of the head that 
were minimally tender to palpation.  The scars were not 
hypertrophic and not adherent to deep tissues.  They did not 
show tremendous gross elevation or depression, and not really 
any deep tissue loss.  Therefore, they do not cause any 
distortion or asymmetry of features.  The examination report 
does show hypopigmentation of the scars.  The scars were 
smaller than required to be considered characteristics of 
disfigurement and none of the other characteristics of 
disfigurement were noted.  Therefore, the scars of the 
veteran's face and head do not satisfy any of the criteria 
for a compensable rating under the revised rating criteria of 
Diagnostic Code 7800.  67 Fed.Reg. 49,590 (2002) (to be 
codified at 38 C.F.R. § 4.118, Diagnostic Code 7800).

The March 2003 VA examination report shows there was full 
motion of the right shoulder.  The report also indicates that 
the scars on the right thigh are superficial.  The examiner 
indicated that the scars were primarily superficial in 
nature.  Since no limitation of motion was shown and the 
scars were superficial without underlying soft tissue damage 
shown, the veteran's scars do not satisfy the requirements 
for a compensable rating under the revised rating criteria 
for scars that are deep or cause limitation of motion.  
67 Fed.Reg. 49,590 (2002) (to be codified at 38 C.F.R. 
§ 4.118, Diagnostic Code 7801).

The March 2003 VA examination report shows scars in the 
following locations with the following measurements.  As 
noted above, the scars were assessed as being superficial.
	Right shoulder	4 x 2 cm.
				3 x 2 cm.
			two	2 x 1 cm.
	Right arm		2 x 2 cm.
	Right wrist		3 x 1 cm.
				1 x 1 cm.
	Right hand		6 cm. linear
	Abdomen		25 cm. linear
	Left foot		3 x 1 cm.

The total area of coverage of all of these superficial scars 
is significantly less than 929 square centimeters.  
Accordingly, the scars do not satisfy the requirements for a 
compensable rating under the revised rating criteria of 
Diagnostic Code 7802.  67 Fed.Reg. 49,590 (2002) (to be 
codified at 38 C.F.R. § 4.118, Diagnostic Code 7802).

The March 2003 VA examination report does not show that the 
veteran's scars are unstable.  Additionally, the scars do not 
cause any limitation of function of the parts affected.  
Therefore, compensable ratings under the revised criteria of 
Diagnostic Codes 7803 and 7805 are not warranted.  
67 Fed.Reg. 49,590 (2002) (to be codified at 38 C.F.R. 
§ 4.118, Diagnostic Codes 7803, 7805).

As noted above, the scars on the head support a 10 percent 
rating due to being tender and painful.  With the exception 
of the scars on the head, the medical evidence of record does 
not show that there is pain or tenderness of any of the other 
service connected scars of the head, right shoulder, right 
arm, right wrist, right hand, right side of trunk, and left 
toes.  As only the scars of the head support a compensable 
rating, additional compensable ratings for the scars of the 
right shoulder, right arm, right wrist, right hand, right 
side of trunk, and left toes are not warranted under the 
revised criteria of Diagnostic Code 7804 for painful scars.  
38 C.F.R. §§ 4.7, 4.14 (2002), 67 Fed.Reg. 49,590 (2002) (to 
be codified at 38 C.F.R. § 4.118, Diagnostic Code 7804).

When considered under the various revised diagnostic criteria 
applicable to the scars, the veteran's scars of the head, 
right shoulder, right arm, right wrist, right hand, right 
side of trunk, and left toes are a combined 10 percent 
disability, which is consistent with the protected disability 
rating currently assigned.  Accordingly, the preponderance of 
the evidence is against the claim for an increased disability 
rating for the veteran's shrapnel wound scars.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.14, 67 Fed.Reg. 
49,590 (2002) (to be codified at 38 C.F.R. § 4.118, 
Diagnostic Codes 7800, 7801, 7802, 7803, 7804, 7805).

Right thigh muscle

The veteran claims, in essence, that the disability of his 
right thigh muscle is more severe than reflected by the 
disability rating assigned.

A rating decision in April 1970 granted service connection 
for fragment wounds right thigh with herniation of vastus 
muscle.  A 10 percent rating was assigned from October 1969.  
This rating is now protected.  See 38 U.S.C.A. § 110 (West 
2002); 38 C.F.R. § 3.951(b) (2002). A temporary total 
disability rating due to convalescence was granted in 1991.  
The 10 percent rating was then continued and has remained in 
effect since that time.

On July 3, 1997, while the veteran's claim was pending, the 
rating criteria for muscle injuries were revised.  62 Fed. 
Reg. 30235 (June 3, 1997).  

Under the muscle injury rating criteria that were in effect 
when the veteran initiated his claim, a slight or 
insignificant disability results from a simple wound of the 
muscles.  There is healing with good functional results and 
no consistent complaint of cardinal symptoms of muscle injury 
or painful residuals.  There is minimal scar, slight if any 
fascial defect, atrophy, or impaired tonus.  No significant 
impairment of function and no retained metallic fragments.

A moderate disability of the muscles results from a through 
and through or deep penetrating wound of relatively short 
track.  There is a consistent complaint of record of one or 
more cardinal symptoms of muscle wounds.  The scars are 
linear and relatively small, with signs of moderate loss of 
deep fascia or muscle substance or muscle tonus.  There is 
also definite weakness or fatigue in comparative tests.

A moderately severe disability of the muscles results from a 
through and through or deep penetrating wound.  There is a 
record of consistent complaints of cardinal symptoms of 
muscle wounds.  Scars are relatively large.  There is an 
indication on palpation of moderate loss of deep fascia, 
muscle substance, or normal firm resistance.  Tests of 
strength and endurance give positive evidence of marked or 
moderately severe loss.

A severe muscle disability results from a through and through 
or deep penetrating wound with resultant intermuscular 
binding and cicatrization.  There are extensive ragged, 
depressed, and adherent scars.  Palpation shows moderate to 
extensive loss of deep fascia or muscle substance with soft 
or flabby muscles in the wound area.  Muscles do not swell 
and harden normally, and strength and endurance tests show 
severe impairment of function.  There may be atrophy of the 
muscles and adhesion of the scar to bones.  38 C.F.R. § 4.56 
(1996).

The revised rating criteria again classify disabilities 
resulting from muscle injuries as slight, moderate, 
moderately severe, or severe.  The cardinal signs and 
symptoms of muscle disability are listed as loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement.  It 
is also specifically provided that a through-and-through 
injury with muscle damage shall be evaluated as no less than 
a moderate injury for each group of muscles damaged.  

Under the revised rating criteria, slight disability of 
muscles results from a simple wound of muscle without 
debridement or infection.  There is a history of brief 
treatment, return to duty, and healing with good functional 
results.  No cardinal signs or symptoms of muscle disability.  
Objective findings of minimal scar with no evidence of 
fascial defect, atrophy, impaired tonus, impaired function, 
or retained fragments.  

Moderate disability of muscles results from a through and 
through or deep penetrating wound of short track without 
explosive effect, residuals of debridement, or prolonged 
infection.  There is a history of consistent complaint of one 
or more of the cardinal signs and symptoms of muscle 
disability.  Objective findings of small or linear entrance 
and (if present) exit scars indicating short track of missile 
through muscle tissue.  Some loss of deep fascia or muscle 
substance or impairment of muscle tonus and loss of power or 
lowered threshold of fatigue when compared to the sound side. 

Moderately severe disability of muscles results from through 
and through or deep penetrating wound by small high velocity 
missile or large low-velocity missile, with debridement, 
prolonged infection, or sloughing of soft parts, and 
intermuscular scarring.  There is a history showing 
hospitalization for a prolonged period for treatment of the 
wound.  Record of consistent complaint of cardinal signs and 
symptoms of muscle disability and, if present, evidence of 
inability to keep up with work requirements.  There are 
objective findings of entrance and (if present) exit scars 
indicating track of missile through one or more muscle 
groups.  Indications on palpation of loss of deep fascia, 
muscle substance, or normal firm resistance of muscles 
compared with sound side.  Tests of strength and endurance 
compared with sound side demonstrate positive evidence of 
impairment.

Severe disability of muscles results from through and through 
or deep penetrating wound due to high-velocity missile, or 
large or multiple low velocity missiles, or with shattering 
bone fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular binding and scarring.  There is a history 
showing hospitalization for a prolonged period for treatment 
of wound.  Record of consistent complaint of cardinal signs 
and symptoms of muscle disability worse than those shown for 
moderately severe muscle injuries, and, if present, evidence 
of inability to keep up with work requirements.  There are 
objective findings of ragged, depressed and adherent scars 
indicating wide damage to muscle groups in missile track.  
Palpation shows loss of deep fascia or muscle substance, or 
soft flabby muscles in wound area.  Muscles swell and harden 
abnormally in contraction.  Tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles 
of the uninjured side indicate severe impairment of function.  

If present, the following are also signs of severe muscle 
disability:  (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile.  (B) Adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle.  (C) Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests.  (D) Visible 
or measurable atrophy.  (E) Adaptive contraction of an 
opposing group of muscles.  (F) Atrophy of muscle groups not 
in the track of the missile, particularly of the trapezius 
and serratus in wounds of the shoulder girdle.  (G) 
Induration or atrophy of an entire muscle following simple 
piercing by a projectile.  38 C.F.R. § 4.56 (2002).

The criteria of Diagnostic Code 5314 are applicable to muscle 
group XIV.  The function is extension of knee (2, 3, 4, 5); 
simultaneous flexion of hip and flexion of knee (1); tension 
of fascia lata and iliotibial (Maissiat's) band, acting with 
XVII (1) in postural support of body (6); acting with 
hamstrings in synchronizing hip and knee (1, 2).  Anterior 
thigh group: (1) Sartorius; (2) rectus femoris; (3) vastus 
externus; (4) vastus intermedius; (5) vastus internus; (6) 
tensor vaginae femoris.  Severe impairment warrants a 40 
percent rating, moderately severe impairment warrants a 30 
percent rating, moderate impairment warrants a 10 percent 
rating and slight impairment warrants a noncompensable 
rating.  38 C.F.R. § 4.73, Diagnostic Code 5314 (1996, 2002).

A June 1994 VA examination and a December 1999 VA CT 
[computed tomography] of the right thigh shows there were 
multiple foreign bodies or fragments.  Therefore, the injury 
to the muscle is greater than slight.  The June 1994 VA 
examination shows there was tissue loss but no tendon damage 
or muscle hernia.  An April 1997 VA examination shows there 
was no muscle wasting or evidence of damage to tendons, and 
no evidence of muscle hernia.  Muscle strength and functional 
ability were intact.  Additionally, a June 2000 VA record 
shows there was atrophy of the anterior compartment of the 
right thigh.  The veteran received a VA examination in 
October 2001.  The report shows there was no tendon damage.  
Muscle strength was 3/5 and there was mild evidence of muscle 
herniation.  These records show there was loss of muscle 
tonus and weakness which is consistent with a moderate 
disability.  The evidence does not show that there is loss of 
deep fascia, muscle substance, or normal firm resistance, or 
that there is significant loss of strength.  There is no 
adhesion of the scars to bone.  Accordingly, the veteran's 
right thigh muscle injury most closely approximates moderate 
impairment under the criteria that were in effect at the time 
the veteran initiated his claim.  This is a 10 percent 
disability rating under the criteria of Diagnostic Code 5314 
which is consistent with the disability rating currently 
assigned.  38 C.F.R. §§ 4.56, 4.73, Diagnostic Code 5314 
(1996); 38 C.F.R. § 4.7, 4.14 (2002).

Where the amended regulations expressly provide an effective 
date and do not allow for retroactive application, the 
veteran is not entitled to consideration of the amended 
regulations prior to the established effective date.  
38 U.S.C.A. § 5110(g) (West 2002) (where compensation is 
awarded pursuant to any Act or administrative issue, the 
effective date of such award or increase shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the effective date of the Act or administrative issue).  
Therefore, the Board must consider the new criteria from the 
July 3, 1997, effective date.   

As noted, the evidence shows retained fragments.  Therefore, 
the injury to the muscle is greater than slight.  An April 
1997 VA examination shows there was no muscle wasting or 
evidence of damage to tendons, and no evidence of muscle 
hernia.  Muscle strength and functional ability were intact.  
The veteran received a VA examination in October 2001.  The 
report shows there was no tendon damage.  Muscle strength was 
3/5 and there was mild evidence of muscle herniation.  
Additionally, a June 2000 VA record shows there was atrophy 
of the anterior compartment of the right thigh.  These 
records show there was loss of muscle tonus and weakness 
which is consistent with a moderate disability under the 
revised muscle injury rating criteria.  The evidence does not 
show that there is loss of deep fascia, muscle substance, or 
normal firm resistance, or that there is significant loss of 
strength.  The evidence also does not show ragged, depressed, 
and adherent scars.  Accordingly, the veteran's right thigh 
muscle injury most closely approximates moderate impairment 
under the revised muscle injury rating criteria.  This is a 
10 percent disability rating under the revised criteria of 
Diagnostic Code 5314 which is consistent with the disability 
rating currently assigned.  38 C.F.R. §§ 4.7, 4.14, 4.56, 
4.73, Diagnostic Code 5314 (2002).

The March 2003 VA examination noted several superficial scars 
of the right thigh that were nontender.  The Board 
acknowledges that the April 1997 and October 2001 VA 
examinations describe a tender, or mildly tender, scar of the 
right thigh.  It is important to note, however, that the 
description of the levels of muscle injury in both the old 
and the new regulations include description of the scars 
involved.  As the scars are part of the consideration for 
rating muscle injuries, a separate rating for the scar would 
not be warranted, because it would amount to evaluating the 
same disability under different diagnostic criteria.  See 
38 C.F.R. § 4.14 (2002).

The veteran's right thigh muscle injury is a moderate 
disability under the rating criteria that were in effect at 
the time he initiated his claim and under the revised rating 
criteria.  This is a 10 percent rating, which is consistent 
with the disability rating currently assigned.  Accordingly, 
the preponderance of the evidence is against the claim for an 
increased disability rating for the residuals of a shell 
fragment wound to the right thigh with herniation of the 
vastus muscle.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.56, 4.73, Diagnostic Code 5314 (1996); 38 C.F.R. §§ 4.7, 
4.56, 4.73, Diagnostic Code 5314 (2002).

Shell fragment wound with 
perforation of the bladder

The veteran contends, in essence, that the residuals of the 
shell fragment wound with perforation of the bladder is more 
severe than reflected by the disability rating assigned.

A rating decision in April 1970 granted service connection 
for perforation of the bladder due to fragment wounds with a 
noncompensable disability rating assigned.  The 
noncompensable rating has remained in effect since that time.

Under the criteria of Diagnostic Code 7517, bladder injuries 
will be rated as voiding dysfunction.  Only the predominant 
area of dysfunction shall be considered for rating.  
38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7517 (2002).

Voiding dysfunction is rated as urine leakage, frequency, or 
obstructed voiding.  Where there is urine leakage, post 
surgical urinary diversion, urinary incontinence, or stress 
incontinence, a 60 percent rating is warranted where there is 
use of an appliance or the wearing of absorbent materials 
which must be changed more than 4 times per day.  A 40 
percent rating is appropriate where the wearing of absorbent 
materials is required which must be changed 2 to 4 times per 
day.  A 20 percent rating is appropriate where the wearing of 
absorbent materials is required which must be changed less 
than 2 times per day.  For urinary frequency, a 10 percent 
rating is warranted where the daytime voiding interval is 
between two and three hours, or awakening to void two times 
per night.  A 20 percent rating is warranted where the 
daytime voiding interval is between one and two hours, or 
awakening to void three to four times per night.  A 40 
percent rating is warranted where the daytime voiding 
interval is less than one hour, or awakening to void five or 
more times per night.  For obstructive voiding, a 
noncompensable disability rating is warranted were there is 
symptomatology with or without stricture disease requiring 
dilatation 1 to 2 times per year.  A 10 percent rating is 
warranted where there is marked obstructive voiding 
symptomatology (hesitancy, slow or weak stream, decreased 
force of stream) with any one or combination of the 
following:  1. Post void residuals greater than 150 cc;  2. 
Uroflowmetry; markedly diminished peak flow rate (less than 
10 cc/sec);  3. Recurrent urinary tract infections secondary 
to obstruction;  4. Stricture disease requiring periodic 
dilatation every 2 to 3 months.  A 30 percent rating is 
warranted for urinary retention requiring intermittent or 
continuous catheterization.  38 C.F.R. § 4.115a (2002).

A July 1996 VA examination report shows that the veteran had 
no difficulty making urine and there was no evidence of a 
urinary fistula.  Additionally, an April 1997 VA examination 
shows there were no residual deficits from the bladder 
injury.  This medical evidence shows that there are no 
residuals of the shell fragment wound to the bladder.  The 
residuals of the bladder injury do not meet the requirements 
for a compensable disability rating under the criteria of 
urine leakage, frequency, or obstructed voiding.  Since the 
requirements for a compensable rating are not met, a 
noncompensable disability rating is appropriate which is 
consistent with the disability rating currently assigned.  
38 C.F.R. §§ 4.31, 4.115a, 4.115b, Diagnostic Code 7517 
(2002). 

The residuals of the shell fragment wound to the bladder is 
noncompensably disabling which is consistent with the 
disability rating currently assigned.  Accordingly, the 
preponderance of the evidence is against the claim for an 
increased disability rating for the residuals of a shell 
fragment wound with perforation of the bladder.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.31, 4.115a, 4.115b, 
Diagnostic Code 7517 (2002).

Residuals of a shell fragment wound with 
perforation of the small intestine

The veteran essentially contends that this disability is more 
severe than reflected by the disability rating assigned.

A rating decision in April 1970 granted service connection 
for perforation of the small intestine due to fragment wounds 
with a noncompensable disability rating assigned.  The 
noncompensable rating has remained in effect since that time.

Ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 7348 inclusive will not be combined with 
each other.  A single evaluation will be assigned under the 
Diagnostic Code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  38 C.F.R. § 4.114 (2002).

The residuals of adhesions of the peritoneum are rated 
under the criteria of Diagnostic Code 7301.  Severe 
residuals with definite partial obstruction shown by X-ray, 
with frequent and prolonged episodes of severe colic 
distension, nausea or vomiting following severe 
peritonitis, ruptured appendix, perforated ulcer, or 
operation with drainage warrants a 50 percent rating.  
Moderately severe residuals with partial obstruction 
manifested by delayed motility of barium meal and less 
frequent and less prolonged episodes of pain warrant a 30 
percent rating.  Moderate residuals with pulling pain on 
attempting work or aggravated by movements of the body, or 
occasional episodes of colic pain, nausea, constipation 
(perhaps alternating with diarrhea) or abdominal distension 
warrants a 10 percent rating.  Mild residuals warrant a 
noncompensable disability rating.  Ratings for adhesions 
will be considered when there is history of operative or 
other traumatic or infectious (intraabdominal) process, and 
at least two of the following: disturbance of motility, 
actual partial obstruction, reflex disturbances, presence 
of pain.  38 C.F.R. § 4.114, Diagnostic Code 7301 (2002).

The residuals of a postoperative ventral hernia are rated 
under Diagnostic Code 7339.  Massive, persistent, severe 
diastasis of recti muscles or extensive diffuse destruction 
or weakening of muscular and fascial support of abdominal 
wall so as to be inoperable warrants a 100 percent rating.  
Postoperative ventral hernia is rated 40 percent when large, 
not well supported by belt under ordinary conditions.  It is 
rated 20 percent when small, not well supported by belt under 
ordinary conditions.  Healed ventral hernia or postoperative 
wounds with weakening of abdominal wall and indication for a 
supporting belt are also assigned a 20 percent rating.  
Healed postoperative wounds, no disability, belt not 
indicated, warrants a noncompensable rating.  38 C.F.R. 
§ 4.114, Diagnostic Code 7339 (2002).

The April 1997 VA examination notes that the veteran had no 
abdominal complaints.  There was a complaint of diarrhea but 
the examiner indicated that this was due to lactose 
intolerance and not related to the service connected injury.  
Additionally, a June 2000 VA clinical record shows there were 
no complaints of nausea, vomiting, diarrhea, or constipation.  
Therefore, the gastrointestinal symptoms due to the shrapnel 
wound are at most mild which warrants a noncompensable 
disability rating.  This is consistent with the disability 
rating currently assigned.  38 C.F.R. § 4.114, Diagnostic 
Code 7301 (2002).

The residuals of the shell fragment wound and perforation of 
the small intestine has been rated under the criteria of 
Diagnostic Code 7339 postoperative ventral hernia.  The April 
1997 VA examination does not show hernia of the abdominal 
muscles.  Additionally, a June 2000 VA clinical record notes 
the abdomen was benign.  Therefore, the wounds are healed 
with no resulting ventral hernia.  Accordingly, a 
noncompensable disability rating is warranted which is 
consistent with the disability rating currently assigned.  
38 C.F.R. § 4.114, Diagnostic Code 7339 (2002).  

The gastrointestinal symptoms due to the shell fragment 
wound with perforation of the small intestine are at most 
mild.  The wounds are healed with no resulting ventral 
hernia.  Accordingly, the preponderance of the evidence is 
against the claim for an increased disability rating for 
the residuals of a shell fragment wound with perforation of 
the small intestine.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.7, 4.14, 4.20, 4.114, Diagnostic Codes 7301, 
7339 (2002).

Veterans Claims Assistance Act

During the pendency of the appellant's claim and appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was enacted.  The VCAA and 
the implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim.  The VCAA also provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  The VCAA requires VA 
to notify the claimant and the claimant's representative of 
any information including medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative of which portion of the evidence is to be 
provided by the claimant and which part VA will attempt to 
obtain on behalf of the claimant.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.326 (2002).  

Review of the record reflects that the veteran was informed 
of the requirements for a grant of the benefits sought in the 
October 1994 statement of the case and the September 1996, 
December 1999, March 2001, and May 2003 supplements thereto.  
These documents provided the veteran with a summary of the 
evidence in the record used for the determination.  
Accordingly, the veteran was advised of the evidence 
necessary to substantiate his claims.  In a June 2001 VA 
letter the veteran was advised of the VCAA, the evidence 
necessary to substantiate his claims, the kind of evidence he 
was responsible for obtaining, and the evidence VA was 
responsible for obtaining.  The April 2001 and May 2003 
supplemental statements of the case also advised the veteran 
of the VCAA statutes.  The veteran has received VA 
examinations.  VA and private medical records identified by 
the veteran have been requested and obtained, or provided by 
the veteran.  The veteran has not identified additional 
relevant evidence of probative value which has not already 
been sought and associated with the claims file.  
Accordingly, the facts relevant to this claim have been 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA.  38 C.F.R. §§ 3.102, 
3.159, 3.326 (2002). 


ORDER

Service connection for PTSD is denied.  

Increased disability ratings are denied for: residual 
scarring of the head, right shoulder, right arm, right wrist, 
right hand, right side of trunk, and left toes from a shell 
fragment wound; residuals of a shell fragment wound to the 
right thigh with herniation of the vastus muscle; residuals 
of a shell fragment wound with perforation of the bladder; 
and residuals of a shell fragment wound with perforation of 
the small intestine.


	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals
	

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

